United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20180
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HAEEIU ADEYEME ODELAKON, also known as Alliu Yemi Adelakun,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CR-23-1
                       --------------------

Before REAVLEY, JOLLY and PRADO, Circuit Judges.

PER CURIAM:*

     Haeeiu Adeyeme Odelakon, also known as Alliu Yemi Adelakun,

appeals his jury-trial conviction for unlawful procurement of

citizenship, in violation of 18 U.S.C. § 1425(b).

     Odelakon argues, for the first time on appeal, that the

Government constructively amended his indictment by introducing

facts at trial that were not presented to the grand jury and that

were not alleged in the indictment.    In particular, he takes

issue with the testimony of Officer Saldivar and his introduction


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20180
                                -2-

into evidence of a set of fingerprints Saldivar had recently

taken from Okelakon.   He contends that, instead of being tried

for falsifying information on his citizenship application, he was

tried for fraud.

     “Where a claim of constructive amendment is raised for the

first time on appeal, review is for plain error.”    United States

v. Bieganowski, 313 F.3d 264, 287 (5th Cir. 2002).

     There was no constructive amendment of the indictment in

this case.   The indictment charged that Odelakon had obtained

citizenship by knowingly providing false information in his

citizenship application, aware that the truth would render him

ineligible for citizenship.   Saldivar compared fingerprints from

Okelakon’s A26 386 119 file and his A70 524 550 file.   He

testified that the prints matched.   Odelakon gives no explanation

how Saldivar’s identification of the fingerprints, which showed

that Odelakon’s challenged statements were belied by his

immigration records, constitutes evidence of fraud rather than

false statement.   See United States v. Millet, 123 F.3d 268, 272

(5th Cir. 1997).   The evidence, in fact, was necessary to show

that the challenged statements were false.   Accordingly, this

claim is meritless.

     Asserting alternative legal theories, Odelakon contends that

his instant convictions violate the Double Jeopardy Clause

because (1) he previously was prosecuted for the instant offenses

in 1998; and (2) they were used as evidence to secure his 1998
                            No. 04-20180
                                 -3-

convictions for conspiracy to commit bank fraud, possession of

counterfeit securities, and aiding and abetting the possession of

counterfeit securities, were listed in the PSR for the 1998

convictions, and were considered in assessing his punishment.

     This court reviews a claim that a conviction violates the

Double Jeopardy Clause de novo.    United States v. Cihak, 137 F.3d
252, 257 (5th Cir. 1998).

     To prove a § 1425(b) offense, the Government must show

beyond a reasonable doubt: “(1) the defendant . . . obtained

. . . naturalization or citizenship; (2) the defendant is not

entitled naturalization or citizenship; and (3) the defendant

knows that he or she is not entitled to naturalization or

citizenship.”    United States v. Moses, 94 F.3d 182, 184 (5th Cir.

1996).    Odelakon’s 1998 convictions were for conspiracy to commit

bank fraud, possession of counterfeit securities, and aiding and

abetting the possession of counterfeit securities.   The offense

of conspiracy to commit bank fraud requires a showing that

Odelakon agreed with others to place a financial institution at

risk of civil liability or financial loss and that the bank was

insured by the Federal Deposit Insurance Corporation.    United

States v. McCauley, 253 F.3d 815, 820 (5th Cir. 2001); 18 U.S.C.

§ 1344.   To prove possession of counterfeit securities, the

Government must show that the defendant made, uttered, or

possessed a counterfeited or forged security of a State or

organization, with intent to deceive another person,
                            No. 04-20180
                                 -4-

organization, or government.   18 U.S.C. § 513(a).   Bank fraud and

possession of counterfeit securities each require additional

elements of proof not required to establish unlawful procurement

of citizenship.    See United States v. Delgado, 256 F.3d 264, 272

(5th Cir. 2001).   As such, Odelakon cannot show that he has been

previously prosecuted for unlawful procurement of citizenship.

As for his argument that evidence underlying the instant offenses

was used to secure his 1998 guilty-plea conviction, was mentioned

in the PSR for his prior offenses, or was used to enhance his

prior sentence, the Fifth Amendment “does not bar admission of

the same evidence.”   United States v. Morris, 46 F.3d 410, 420

(5th Cir. 1995).

     Odelakon’s assertion that his convictions are the result of

prosecutorial misconduct are vague and conclusory.   He has failed

to identify, in the record, any evidence that supports his claim

and he has failed to brief the issue raised.   Accordingly, the

issues are deemed waived.   See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993) (issues must be briefed, even by prisoners

proceeding pro se, to be preserved on appeal).

     Odelakon argues that the district court erred by failing to

follow the proper procedure for revoking his citizenship pursuant

to 8 U.S.C. § 1451(e).   His argument focuses on the court’s

failure to comply with the various procedural requirements of

denaturalization procedures such as those set out in 8 U.S.C.

§ 1451(a) and (b) and 8 C.F.R. 340.1-.8.
                            No. 04-20180
                                 -5-

       Section 1451(e) provides that, upon a conviction under 18

U.S.C. § 1425 for knowingly procuring naturalization in violation

of law,

            the court in which such conviction is had
            shall thereupon revoke, set aside, and
            declare void the final order admitting such
            person to citizenship, and shall declare the
            certificate of naturalization of such person
            to be canceled. Jurisdiction is conferred on
            the courts having jurisdiction of the trial
            of such offense to make such adjudication.

8 U.S.C. § 1451(e).    The trial court has no discretion in

applying the statute.    See Moses, 94 F.3d at 187-88.   Section

1451(e) has none of the requirements set out in §§ 1451(a) and

(b).    Odelakon’s reference to 8 C.F.R. 340.1 is unavailing; those

sections refer to the procedures set out in § 340(h) of the

Immigration and Naturalization Act, which is codified at 8 U.S.C.

§ 1451(h).    As Odelakon’s procedural arguments are irrelevant to

the revocation of his citizenship under § 1451(e), this issue is

meritless.    Accordingly, the judgment of the district court is

AFFIRMED.

       Odelakon’s motion for reconsideration of our denial of his

request to unseal documents related to his 1998 conviction is

DENIED.